            Case 1:16-cv-04480-JMF Document 54 Filed 04/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :
THE EXPORT-IMPORT BANK OF THE REPUBLIC                                  :
OF CHINA,                                                               : 16 Civ. 4480 (JMF)
                                                                        :
                           Plaintiff,                                   :
                                                                        :
        -against-                                                       : DECLARATION OF SERVICE
                                                                        :
DEMOCRATIC REPUBLIC OF THE CONGO,                                       :
f/k/a/ REPUBLIC OF ZAIRE                                                :
                                                                        :
                           Defendant.                                   :
                                                                        :
------------------------------------------------------------------------x

Paul E. Summit, pursuant to 28 U.S.C. Section 1746, declares:

       1. I am an attorney at the law firm of Sullivan & Worcester LLP, counsel to Judgment

Creditor The Export-Import Bank of the Republic of China (“Ex-Im Bank”).

       2.       On April 17, 2020, I served true copies of the April 17, 2020 order of Hon. Jesse

M. Furman (ECF Dkt. No. 53) (the “Order”) and Ex-Im Bank’s Second Renewed Motion for

Sanctions (ECF Dkt. Nos. 49-51) (the “Second Renewed Motion for Sanctions”) by email to

Ramazani Mwambo at ramazani@bcc.cd and Benita Kindongo, Esq. at kindongo@avocat-

benikind.com.

       3.       In the Order, the Court also directed Ex-Im Bank to serve the Order and the

Second Renewed Motion for Sanctions by email to the other parties that were copied on Ex-Im

Bank’s letter to the Court, i.e., Democratic Republic of the Congo, H.E. Francois Nkuna

Balumuene, and H.E. Ignace Gata Mavita wa Lufuta. We do not, however, have email addresses

for these parties and Ms. Kindongo has not responded to my April 17, 2020 request for them.
            Case 1:16-cv-04480-JMF Document 54 Filed 04/21/20 Page 2 of 2



       4.       Accordingly, I directed my office to serve hardcopies of the Order and the Second

Renewed Motion for Sanctions on these parties at the addresses set forth below and in the

manner we have used throughout this litigation; and that was accomplished on April 21, 2020:

       Democratic Republic of the Congo, f/k/a Republic of Zaire
       c/o Ministry of Finance
       B.P. 12997
       Kinshasa-Gombe
       Democratic Republic of the Congo, f/k/a Republic of Zaire
       (by registered mail, return receipt requested)

       H.E. François Nkuna Balumuene
       Embassy of the Democratic Republic of Congo
       1100 Connecticut Avenue, NW
       Suite 725
       Washington, D.C. 20036
       (by certified mail, return receipt requested)

       H.E. Ignace Gata Mavita wa Lufuta,
       Permanent Mission of the Democratic Republic of Congo to the United Nations
       866 United Nations Plaza
       Suite 511
       New York, NY 10017
       (by certified mail, return receipt requested)

       Democratic Republic of the Congo, f/k/a Republic of Zaire
       c/o CT Corporation System
       111 Eighth Avenue
       13th Floor
       New York, NY 10011
       (by FedEx)

       I declare under penalty of perjury that the foregoing is true and correct.

                                                     /s/Paul E. Summit
                                                        Paul E. Summit




                                                 2
